DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments


Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. Applicant states the Fwu’s exchanging interference information between eNodeBs does not teach or suggest “receiving a message indicating that a second cell has a priority transmission scheduled” as recited in the independent claims.  The examiner respectfully disagrees with the applicant.  The examiner agrees Fwu teaches exchange interference information (paragraph 58), but the Fwu states the information exchange can denote unacceptable levels of interference from a victim cell (the affected cell) to an aggressor cell (the cell causing the interference) (paragraph 59).  The examiner views the victim cell (neighbor cell) as the priority transmission scheduled over the aggressor (macro cell).   Furthermore, Fwu disclose the process of macro cell can changed direction of traffic (from DL to UL), while neighbor cell continues to DL communication (paragraph 63). Since the macro cell has stop DL communication while the neighbor cell continues DL communication, then the neighbor cell has higher priority (downlink ) transmission than macro cell.  

[0058] A given eNodeB/LPN can detect the interference associated with operating in the UL transmission direction, and for interference associated with operating in the DL transmission direction, the UEs associated with the given eNodeB/LPN can provide feedback information to its eNodeB/LPN regarding the interference experienced by the UEs for the DL subframes. For interference experienced by neighboring eNodeB(s)/LPN(s) due to the given eNodeB/LPN, the given eNodeB/LPN can receive and/or exchange interference information with other eNodeB(s)/LPN(s) via, for example, X2 interfaces or optical fiber connections.
[0059] FIG. 7A illustrates a flow diagram representative of the IM principles/rules applicable to each macro cell within a homogeneous or heterogeneous LTE-TDD network according to some embodiments (also referred to as macro cell configuration rules). A macro cell's FlexSF is operated as a DL subframe at normal transmit power level if the detrimental interference impact associated with that configuration on the neighboring cells is determined to be low. This condition is expressed at a block 702. In block 702, the following conditions are checked: [0060] (1) a DL subframe of a given macro cell does not cause severe interference to neighboring cells--the interference level is less than a pre-determined threshold level or a similar determination can be made using information exchanged between neighboring cells, such as information regarding subframe configuration and impact from inter-cell interference between neighboring cells using, for instance, the X2 interface; or [0061] (2) a majority of the neighboring cells' (macro and/or LPN) FlexSFs are configured for DL transmission (referred to as "neighboring cells DL FlexSF" for shorthand). When the above conditions hold true (yes branch of block 702), proceed to a block 704. Otherwise (no branch of block 702), proceed to a block 708. The pre-determined threshold (interference) level may be determined in a semi-static manner based on long-term statistics or in a more dynamic fashion as well depending, for instance, on the frequency of the subframe configuration adaptations. For the UL, such metrics can also be specified in terms of interference-over-thermal (IoT) values. Further, information exchange regarding inter-cell interference levels can be exchanged by the neighboring cells over the X2 or optical fiber connections. Such information exchange may comprise of just a single flag to denote unacceptable levels of interference from a victim cell (the affected cell) to an aggressor cell (the cell causing the interference).
 [0063] Once the macro FlexSF is determined in blocks 704 or 708, the impact of neighboring macro cell configurations are taken into account at a block 710. This may result in modifying the macro FlexSF from its current configuration and/or as determined in blocks 704 or 708. For example, if even a single macro cell changes transmission direction from DL to UL (to assist the LPN(s) within that macro cell's coverage area) while the neighboring macro cells continue to operate in the DL transmission direction, considerable (BS-to-BS) interference may still exist, especially if co-channel deployment scenarios are considered. Accordingly, coordination among neighboring macro cells is a factor in implementing effective interference management.

With regard to claims 3, 14, 25, and 30, Applicants states Fwu does not teach or suggest "limiting, based at least in part on the message, a communication parameter associated with the first DL communication or the second UL communication during the priority transmission," as recited in dependent claims 3/14.  The examiner respectfully disagrees with the applicant. According to applicant’s disclosure, the limited communication parameter may include muting communications, employing power backoff procedures for the communications, utilizing smart scheduling for the communications, or combinations of such techniques. The examiner views the act of switch the subframe from DL to UL can be viewed as muting DL communications.  Furthermore,  the process of using almost blank subframe (ABS) discussed in Fwu’s paragraph 64 can be viewed as muting communications. Fwu’s also discloses the process of reducing the power level of DL subframe (paragraph 62) which is similar to power backoff procedures.  

[0062] At the block 704, the IM principle/rule comprises configuring or allocating the flexible subframe of the radio frames for the given macro cell (referred to as "macro FlexSF" or "macro cell FlexSF" for shorthand) as a subframe operating at normal transmit power level. At the block 708, the IM principle/rule comprises configuring or allocating the macro FlexSF as either: (1) a DL subframe that operates at a reduced transmit power level (relative to the default, conventional, or normal power level), or (2) a UL subframe. In one embodiment, when the macro FlexSF is configured for DL subframe operating at a reduced transmit power level, the given macro cell can use such configuration to serve UEs located close to its eNodeB by applying geographical scheduling methods.
 [0064] Additionally, at a block 712, interference mitigation scheme(s), such as enhanced inter-cell interference coordination (eICIC) or almost blank subframe (ABS), can be implemented in conjunction with the determined macro FlexSF to affect interference management. The macro cell configuration rules overall assist the LPNs by reducing the potential interference that can be caused by the macro eNodeBs.

 
For at least the reasons stated above, the examiner maintains 103 rejections of claims 1, 12, 23, and 28 as well as their dependents.  



Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-10, 12, 14-15, 17-21, 23, 25-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fwu (US 2013/019482) in view of  Au et al. (US 2015/0188650, which is cited in the IDS filed on 11/15/19).

With regard to claims 1, 12, 23, and 28, Fwu teaches: A method (see figure 7A)/ An apparatus (see figure 4)/ non-transitory (paragraphs 37-38) for wireless communication, comprising: 
a processor (paragraph 37);  
memory in electronic communication with the processor (paragraph 38);
 instructions stored in the memory and operable, when executed by the processor (paragraphs 36-38), to cause the apparatus to: 
receive, at a first cell, a message indicating that a second cell has priority transmission scheduled (paragraphs 58-61 and 71: 
[0058]… For interference experienced by neighboring eNodeB(s)/LPN(s) due to the given eNodeB/LPN, the given eNodeB/LPN can receive and/or exchange interference information with other eNodeB(s)/LPN(s) via, for example, X2 interfaces or optical fiber connections.
[0071]… The macro eNodeB can perform self-measurements, obtain information from its UEs, obtain information from neighboring eNodeBs/LPNs (in heterogeneous networks), and/or conduct other measurements and requests for information in order to determine the current operating state.)

determine that a first downlink communication with a user equipment (UE) causes interference with the priority transmission at least in part on receiving the message (see 702: paragraphs 59-62: when DL subframe will cause severe interference) and
schedule a second UL communication during a time that overlaps with the priority transmission using the first TTI based at least in part on the determination  (step 708: convert the FlexSF to UL subframe: paragraphs 61-63: 
For example, if even a single macro cell changes transmission direction from DL to UL. ) .  
wherein the second UL communication causes interference with the priority transmission that is below interference threshold (Paragraphs 62-64: Converting flexSF to UL communication is for interference management. Thus, UL communication will not cause severe interference like DL communication.  Since severe interference occurs when DL is above or equal to pre-determined threshold (see paragraph 60) and UL communication does no causes severe interference, then UL communication is less than the pre-determined threshold.

[0060]… a DL subframe of a given macro cell does not cause severe interference to neighboring cells--the interference level is less than a pre-determined threshold level or a similar determination can be made using information exchanged between neighboring cells. 

    PNG
    media_image1.png
    668
    548
    media_image1.png
    Greyscale


Although Fwu discloses a wireless system operating in radio structure with 10 ms time length (TTI) (paragraphs 54), Fwu does not explicitly states second cell using a first transmission time interval (TTI),  the first TTI shorter in duration than a TTI of the first cell. 
However Au teaches adaptive TTI in wireless systems (see title and abstract).  In Au, the system uses different TTI lengths in new wireless devices and legacy devices (paragraphs 36-37).  In figure 3, the network can schedule for legacy terminals through the legacy TTI and for 5G terminals through a short TTI (paragraph 43-45).  Thus, Au discloses the first TTI can have shorter duration than TTI in different cell.  

[0043] FIG. 3 illustrates an embodiment of a flexible intra-carrier coexistence mechanism for adaptive TTI. In this case, the network dynamically (over time) allocates the legacy TTI according to network and traffic needs. The legacy TTI duration can be included in a set of TTI lengths defined in the adaptive TTI system. For example, the adaptive TTI lengths are 0.5 ms, 1 ms, and 5 ms, where 1 ms TTI is the same as the legacy system. The legacy UEs can also monitor the PDCCH/ePDCCH over the advertised system bandwidth, B.sub.L, at every legacy TTI interval.

    PNG
    media_image2.png
    460
    669
    media_image2.png
    Greyscale

Since Au states adaptive TTI method can be implements in base station or lower power node (femto or pico cells) (paragraph 37) , it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the second cell will have a shorter/smaller duration TTI than common (legacy or long) TTI in first cell as taught by Au in the system of Fwu in order to accommodate for delay sensitive  packets (priority ) (AU: paragraph 46).  

With regard to claims 3, 14, 25, and 30, Fwu teaches: further comprising:  limiting, based at least in part on the message, a communication parameter associated with the first communication or the second communication during the scheduled priority transmission (paragraphs 61-64
For example, if even a single macro cell changes transmission direction from DL to UL (to assist the LPN(s) within that macro cell's coverage area) while the neighboring macro cells continue to operate in the DL transmission direction, considerable (BS-to-BS) interference may still exist, especially if co-channel deployment scenarios are considered. Accordingly, coordination among neighboring macro cells is a factor in implementing effective interference management. 
[0064] Additionally, at a block 712, interference mitigation scheme(s), such as enhanced inter-cell interference coordination (eICIC) or almost blank subframe (ABS), can be implemented. ).  
With regard to claims 4, 15, and 26, Fwu teaches: further comprising:  determining that the interference caused by the first communication with the UE is below the interference threshold is based on at least one of a location of the UE within a coverage area of the first cell, an interference level of the first communication with the UE being below a threshold value, converting a downlink (DL) communication with the UE to an uplink (UL) communication with the UE, or combinations thereof (paragraphs 61-63) .  
With regard to claims 6 and 17, Fwu teaches: further comprising:  identifying a power fallback parameter associated with the second communication; and communicating, to the UE, the second communication during the time using the power fallback parameter (paragraphs 15, 56-57).  
With regard to claims 7, 18, and 27, Au also  teaches: wherein the priority transmission comprises multiple priority transmissions using the first TTI during a single instance of the TTI of the first cell (see figure 2: paragraphs 41-42: multiple radio frames for sTTI)
With regard to claims 8 and 19, Fwu teaches: wherein the first cell is a one-hop adjacent cell of the second cell (see figure 3: paragraphs 24-26) .  
With regard to claims 9 and 20, Fwu teaches: wherein the message comprises at least one of a priority transmission indicator field, an identification (ID) parameter of a priority UE associated with the priority transmission, a location parameter of the priority UE associated with the priority transmission, a timing parameter associated with the first TTI, or  combinations thereof (paragraphs 58, 60-61 and 71: 
Further, information exchange regarding inter-cell interference levels can be exchanged by the neighboring cells over the X2 or optical fiber connections. Such information exchange may comprise of just a single flag to denote unacceptable levels of interference from a victim cell (the affected cell) to an aggressor cell (the cell causing the interference).

The macro eNodeB can perform self-measurements, obtain information from its UEs, obtain information from neighboring eNodeBs/LPNs (in heterogeneous networks), and/or conduct other measurements and requests for information in order to determine the current operating state. Next at a block 810, the macro eNodeB determines the preferred UL or DL transmission direction for each of the FlexSFs in a radio frame in accordance with the traffic conditions, interference conditions, LPN cell configurations within its coverage area, and macro IM principles/rules of FIG. 7A.
).  
With regard to claims 10 and 21, Fwu teaches: wherein the message is received from the second cell via an X2 backhaul communications link (paragraphs 58-59).  

Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




6/29/2022
/MARCUS SMITH/Primary Examiner, Art Unit 2419